Citation Nr: 0432539	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  98-10 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to July 
1969, and from October 1972 to November 1975.  The veteran 
died in January 1987.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran's death certificate indicates he died in 
January 1987 and lists the immediate cause of death as 
acquired immune deficiency syndrome, due to or as a 
consequence of intravenous narcotism.

2.  At the time of the veteran's death, service connection 
had not been established for any disability, and no claim for 
service connection was pending at the time of the veteran's 
death.

3.  Acquired immune deficiency syndrome was not manifest 
during service or within one year of separation from service.

4.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange during service, but there is no 
competent medical evidence of a nexus or relationship between 
the disabilities that caused the veteran's death and service, 
including claimed exposure to Agent Orange.

5.  There is no competent medical evidence of record that 
demonstrates that a disability of service origin caused, 
hastened, or materially or substantially contributed to the 
veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.312 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes VA has a duty to 
assist the appellant in the development of facts pertinent to 
his claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant and her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), (Pelegrini 
I), the United States Court of Appeals for Veterans Claims 
(Court) discussed the statutory requirement in 38 U.S.C.A. 
§ 5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  However, Pelegrini I has 
been withdrawn and replaced by Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  Pelegrini II likewise points 
out the requirement for VCAA notice prior to an unfavorable 
AOJ decision.  

With respect to VA's duty to notify, correspondence to the 
appellant dated in September 2003 informed her of the 
elements needed to substantiate her claim for service 
connection for the cause of the veteran's death.  In 
accordance with the requirements of the VCAA, this letter 
informed the appellant what evidence VA had obtained and 
specifically advised her of evidence that she identified 
which had not been associated with the record.  It further 
explained that VA would make reasonable efforts to help her 
get evidence, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The appellant was advised to send VA any relevant 
evidence in her possession.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While the VCAA notice was not provided prior to the November 
1997 adjudication of this claim, VCAA-compliant notice was 
later accomplished, together with proper subsequent VA 
process.  The record discloses the appellant was given every 
opportunity to submit or identify relevant records in further 
support of her claim.  In this regard, the appellant advised 
the RO in June 2004 she had no additional evidence in support 
of her claim.  In view of this, the appellant is not 
considered prejudiced by any defect in the timing of the VCAA 
notice.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain evidence in support of her 
claim.  In this regard, the Board notes that the complete set 
of service medical records are not in the claims file.  In 
this context, the RO provided the appellant with NA Form 
13075, Questionnaire About Military Service.  The record 
reflects the RO has submitted multiple requests for service 
medical and personnel records, and has attempted to 
reconstruct records relevant to the veteran's period of 
active duty from alternate sources.  However, the record 
shows that subsequent searches have not yielded any 
additional records.  Additionally, the RO has attempted to 
obtain post service medical records from potential sources 
identified by the appellant.  As indicated, the appellant was 
specifically advised concerning records that were not 
obtained and given an opportunity to secure these records.  
The Board is satisfied that all sources for further 
development of the record have been exhausted and that 
further referral of this matter to the NPRC or RO for further 
action will not result in additional development of the 
record.  In cases where the veteran's service medical records 
are unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

As discussed above, in this case, the RO substantially 
complied with the VCAA's notification requirements and 
informed the appellant of the information and evidence needed 
to substantiate her claim for service connection.  The Board 
finds that actions undertaken by VA to assist the appellant 
in the development of her appeal are sufficient.  Under the 
circumstances of this case, additional efforts to assist her 
in accordance with the VCAA would serve no useful purpose.  
VA has satisfied its duties to inform and assist the 
appellant.




Service Connection

Service personnel records show that the veteran served in 
Vietnam as a cook assigned to a transportation unit.  
Available service medical records reflect the veteran was 
diagnosed and treated in August 1974 for bilateral hallux 
valgus for which he underwent surgical treatment, and 
ulceration of the dorsum of the right foot.  

The veteran was also diagnosed and treated in August 1975 for 
knee pain, status post osteotomy of the right first toe, 
hallux valgus, and bilateral pes planus.  

Private medical records disclose the veteran was diagnosed 
and treated from 1982 to 1985 for peripheral neuropathy.  The 
veteran described numbness in both legs from the knees to the 
toes, with occasional numbness in his fingers.  These records 
show the veteran reported the onset of these symptoms in 
approximately 1982.  Medical personnel opined the veteran's 
peripheral neuropathy was due to alcohol use.  The veteran 
reportedly acknowledged a history of heavy drinking.

Private medical records disclose the veteran was diagnosed 
and treated between 
February and April 1985 with necrosis of the right and left 
foot.  During this admission, the veteran was also treated 
for sinus tachycardia.

In October 1985, the veteran was diagnosed with chronic 
hepatitis B with portal hypertension.  The medical report 
noted the veteran's chronic hepatitis was related to a 
previous hepatitis B infection and associated with a 
peripheral polyneuropathy, which led to ulceration of the 
right foot.  The report also referenced the veteran's prior 
alcohol and cocaine use. 

The veteran was privately hospitalized in December 1985 and 
diagnosed with cellulitis and abscess of the left arm, 
intravenous drug abuse, anemia, hepatitis A, and chronic 
cholecystitis.  During the course of this admission, the 
veteran underwent a work-up for acquired immune deficiency 
syndrome (AIDS).

The veteran was privately hospitalized in July 1986 and 
diagnosed with AIDS and incomplete lesion at L4 with lower 
extremity weakness.  A report forwarded by the hospital for 
state disability determination, dated in August 1986, 
referenced diagnoses of lower extremity paralysis, AIDS, 
seizure disorder, and status post treatment of left shoulder.

During an August 1998 hearing, the appellant testified that 
the veteran had been treated at VA and private medical 
facilities since his release from service.  It was her 
contention that disabilities that contributed to or hastened 
the veteran's death were of service origin.  She recounted 
the veteran experienced myriad symptoms following his release 
from service that progressed until the time of his death.  In 
particular, she indicated the veteran suffered from physical 
and psychiatric disability.  Notably, she described symptoms 
including pain involving the lower extremities which 
prevented him from walking.  She also described symptoms 
affecting the veteran's behavior.  It was noted that the 
veteran's period of active duty included service in the 
Republic of Vietnam.  She later reiterated these contentions 
in a written statement.

The record reflects that during his lifetime the veteran did 
not claim service connection for any condition on the basis 
of Agent Orange exposure in service.  At the time of the 
veteran's death, service connection had not been established 
for any condition.

A certificate of death reflects that the veteran died in 
January 1987, as a result of acquired immune deficiency 
syndrome due to or as a consequence of intravenous narcotism.  



Analysis

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  The principal cause of death 
is one which singularly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  See 38 C.F.R. § 3.312 (b).  
The contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, a service-connected disability 
includes certain chronic diseases, such as cardiovascular 
disease and diabetes mellitus, which may be presumed to have 
been incurred in service if they become manifest to a 
compensable degree within one year after separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The Board notes that with respect to claims based on exposure 
to herbicides, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, certain diseases, including peripheral 
neuropathy and Type 2 diabetes mellitus, shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  See 38 C.F.R. § 3.309(e). 

Subacute peripheral neuropathy must be manifest within one 
year after the last exposure to a herbicide.  38 C.F.R. § 
3.307(a)(6).  For the purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e).

The veteran's service personnel records show that he served 
in Vietnam.

The veteran's death certificate reflects he died in January 
1987 and lists the immediate cause of death as AIDS due to or 
as a consequence of intravenous narcotism.  Service medical 
records are negative for any findings or diagnosis of AIDS or 
human immunodeficiency virus (HIV).

The medical evidence for review does not demonstrate that any 
of the disorders listed on the veteran's death certificate 
were manifested during service or within one year of 
separation from service, nor does the appellant appear to be 
contending that this was the case.  Rather, the appellant 
contends that disabilities of service origin contributed to 
or hastened the cause of the veteran's death.  

In this regard, the appellant has noted the veteran had 
service in the Republic of Vietnam and was exposed to 
herbicide agents and suffered from chronic disability due to 
Agent Orange.  The evidence reflects diagnosis and treatment 
for peripheral neuropathy, first clinically shown in 1982 
more than a decade following release from service and any 
presumed exposure.  Even assuming that the veteran was in 
fact exposed to herbicide agents during service, the 
provisions of 38 C.F.R. § 3.307 have no bearing on the 
appellant's claim because none of the disabilities listed on 
the veteran's death certificate is presumed to be due to 
herbicide exposure.  In addition, there is no objective 
medical evidence that any of the disabilities listed on the 
veteran's death certificate are in any way related to Agent 
Orange exposure.  He did have foot surgery in service, and 
again in 1985, but nothing in the record suggests that a foot 
disability was implicated in his death.

The Board has carefully considered the assembled medical 
evidence documenting treatment the veteran received for 
various disorders from 1982 until his death in 1987.  There 
is no competent medical evidence of record however that 
relates any of these disorders to the veteran's period of 
service.  Moreover, no competent medical evidence has been 
submitted which demonstrates that clinical or surgical 
treatment the veteran received in the 1970's was in any way 
related to the development or onset of AIDS which eventually 
caused the veteran's death.

Consequently, the Board finds that a preponderance of the 
evidence is against the appellant's claim for benefits.  
Accordingly, entitlement to service connection is not 
established.

ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



